DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed July 30, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2, and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 15/769,496 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application does not include the peel strength of the adhesive, however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
Further, it is clear that all the elements of the application claim 1 are to be found in copending application claim 1 (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim 1, 5, and 7, and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1 and 10 of copending Application No. 17/332,566 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the peel strength is much broader than the current application (<100 versus 0.5-5).  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
Further, it is clear that all the elements of the application claim 1 are to be found in copending application claim 1 (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/185,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application.  The copending application’s claims are silent on the peel strength and the specification states that the peel strength is much broader than the current application (<300 versus 0.5-5).  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
Further, it is clear that all the elements of the application claim 1 are to be found in copending application claim 1 (as the application claim 1 fully encompasses copending application claim 1).  The difference between the application claim 1 and the copending application claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the copending application is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1 of the copending application, it is not patentably distinct from claim 1 of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 2-29 are dependent on claim 1 and, therefore, are also rejected.
Claim 1 provides the limitation that the peel strength is a specifically claimed range, however, does not specify the temperature at which the peel strength is the claimed value.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al (JP 2012-158633).
With regards to claims 1 and 5, Kawahara teaches an easily peelable pressure-sensitive adhesive (title) that contains three (meth)acrylate monomers to make a polymer (0057) and a reactive polysiloxane compound that contains an (meth)acrylic group (0020).  Kawahara teaches the peel strength, in a comparative example, to be <0.05 N/22mm (reading on <5.18 gf/inch which reads on about 5 gf/inch).
Kawahara does not teach the peel strength to be within the claimed range.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.  
With regards to claims 2 and 3, Kawahara teaches the modified polydimethylsiloxane to have the following structure:

    PNG
    media_image1.png
    178
    786
    media_image1.png
    Greyscale

(0025) and preferable compounds to include XX-22-2426 (0026) having the following structure:

    PNG
    media_image2.png
    97
    608
    media_image2.png
    Greyscale

(reading on claimed formula 1).
With regards to claim 4, Kawahara teaches the at least two monomers to include (meth)acrylate) compounds (0057).
With regards to claim 6, Kawahara teaches the amount of the reactive polysiloxane to be from 1 to 20 parts (0034).
With regards to claim 7, Kawahara teaches the (meth)acrylate compounds to include (meth)acrylates having hydroxyl groups (0016) and alkyl groups (0016) wherein the linear alkyl group (meth)acrylate is from 20 to 100 parts, the amount of the (meth)acrylate including hydroxyl groups to be 0 to 70 parts (0015), and the amount of polysiloxane to be from 1 to 20 parts (0034).

Claims 1-7 and 11-29 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (JP 2014-189716).
With regards to claims 1 and 4, Nakamura teaches a repeelable pressure-sensitive adhesive (title) that contains copolymerizing of (meth)acrylate monomers (0013) that includes at least two monomers (0080) and a polysiloxane monomer (0080).
Nakamura does not teach the peel strength of the composition.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.  
With regards to claims 2 and 3, Nakamura teaches the siloxane to have the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(0017).
With regards to claim 5, Nakamura does not teach the components and, therefore, the value of the claimed equation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
With regards to claims 6, 19, and 23, Nakamura teaches the amount of silicon containing monomer to be 7 parts with respect to 100 parts monomer (0080 example 9).
With regards to claims 7 and 15, Nakamura teaches the hydroxy group containing monomer to be present in the composition in the amount of 0.1 to 5% (0030), the amount of the alkyl (meth)acrylate to be present in the amount of 80 to 99% (0026) and the amount of silicon monomer to be 7% (0080 example 9).
With regards to claims 11, 14, 16-18, and 20-24, Nakamura teaches the silicone compound to include the following bifunctional (meth)acrylate:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(0019) in an amount of 7% (0080 example 9).
With regards to claim 12, Nakamura does not teach the components and, therefore, the value of the claimed equation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
With regards to claim 13, Nakamura does not teach the components and, therefore, the value of the claimed equation.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the peel strength of the composition in order to achieve the desired peelability of the cured product with the desired protection of the substrate.
With regards to claim 25, Nakamura teaches the composition to contain an antistatic agent (0060).
With regards to claim 26, Nakamura does not teach the surface resistance of the adhesive.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the surface resistivity of the composition in order to achieve the desired physical properties of the cured product with the desired protection of the substrate.
With regards to claims 27 and 28, Nakamura teaches the addition of a monomer to adjust the crosslinking density (0028) reading on a crosslinking agent, at a concentration of 0.5-10% (0028).
With regards to claim 29, Nakamura teaches the adhesive to be used for an optical member that includes an optical film (0070).




Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al (JP 20102-158633) or Nakamura et al (JP 2014-189716) as applied to claim 1 above, and further in view of Nakajima et al (CN 104379621).
With regards to claims 8-10, the disclosure of Kawahara is adequately set forth in paragraph 7 and the disclosure of Nakamura is adequately set forth in paragraph 8 above and both are herein incorporated by reference.
Kawahara and Nakamura do not teach the addition of a cyclic functional group containing (meth)acrylic monomer.
Nakajima teaches an energy curable resin composition (page 1) that includes (meth)acrylate monomers (page 2) including a (meth)acrylate monomer having a ring structure (page 3) in an amount of 5 to 40% (page 5) and to be a compound having a 5 or 6 membered carbon ring and further having at least one element selected from carbon, nitrogen, oxygen, and silicon (page 4).  Nakajima teaches the motivation for adding said compound to be because it makes is possible to obtain a cured product having excellent in flexibility while maintaining hardness, particularly scratch resistance (page 3).  Nakajima, Nakamura, and Kawahara are analogous in the art of curable compositions and adhesives.  In light of the discussion above, it would be obvious to one skilled in the art prior to the effective filing date of the present invention to add the monomer of Nakajima to the composition of Nakamura or Kawahara, thereby obtaining the present invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also teach the claimed components but does not teach the claimed peel strength: Lee et al (KR 1020150059127), Kang et al (US 2021/0147721), Ieda et al (US 2019/0071589), Han et al (US 2021/0284877), and Nam et al (US 2018/0342674).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763